DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  
In Claim 1, “the first driving transistor” should read “a first driving transistor”.
In Claim 1, “the second driving transistor” should read “a second driving transistor”.
In Claim 13, “a first driving transistor” should read “the first driving transistor”.
In Claim 14, “first drive transistor” should read “first driving transistor”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 11,024,230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The following is an example for comparing claim 1 of this application and claims 1 and 19 of U.S. Patent 11,024,230 B2:
Claim 1 of this application
Claim 1 of U.S. Patent 11,024,230 B2
1. A display circuit for a display screen, the display screen comprising a first area and a second area, the display circuit comprising:
a first pixel circuit which is disposed at the first area; and
a second pixel circuit which is disposed at the second area;

1. A display circuit for a display screen, the display screen comprising a first area and a second area, the display circuit comprising:
a first pixel circuit which is disposed at the first area; and
a second pixel circuit which is disposed at the second area;
wherein the structure of the first pixel circuit is different from that of the second pixel circuit, so that the transmittance of the second area is higher than the transmittance of the first area,
wherein the first pixel circuit comprises:
a reset circuit, which is connected to a reset control line, a reset signal line, one end of a first storage capacitor, a control electrode of a first driving transistor, and one end of a first lighting device respectively, and is configured to reset said one end of the first storage capacitor and said one end of the first lighting device;
a first data writing circuit, which is connected to a first data line, a first gate line and a first electrode of the first driving transistor respectively, and is configured to write a first data voltage into the first electrode of the first driving transistor;
a compensation circuit, which is connected to a first gate line, the control electrode of the first driving transistor, and a second electrode of the first driving transistor respectively, and is configured to write the threshold voltage of the first driving transistor and the first data voltage into said one end of the first storage capacitor;
a first lighting control circuit, which is connected to a first lighting control line, a first power line, the first electrode of the first driving transistor, a second electrode of the first driving transistor, said one end of the first lighting device respectively, the other end of the first lighting device is connected to a second power line, and the lighting control circuit is configured to write a first power voltage into the first electrode of the first driving transistor, and control the first driving transistor to drive the first lighting device to emit light.
Claim 1 of this application
Claim 19 of U.S. Patent 11,024,230 B2
wherein a transmittance of the second area is higher than a transmittance of the first area, and an aspect ratio of the first driving transistor in the first pixel circuit is smaller than that of the second driving transistor in the second pixel circuit.
19. The display circuit for a display screen according to claim 7, wherein an aspect ratio of the first driving transistor in the first pixel circuit is greater than that of the second driving transistor in the second pixel circuit, such that the luminance of the second area is the same as the luminance of the first area.


The limitations of claim 1 of current application are broader and are therefore anticipated by those found in claim 1 of U.S. Patent 11,024,230 B2.
Claim 2-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 11,024,230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622